Order entered November 10, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00600-CR

                         ROBERT FRANKLIN THOMAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-61531-W

                                            ORDER
         The Court GRANTS appellant’s November 7, 2014 request for an extension of time to

file his pro se response to the Anders brief only to the extent that we ORDER appellant to file

the pro se response by JANUARY 20, 2015. No further extensions will be granted. If the pro se

response is not filed by the date specified, the appeal will be submitted on the Anders brief alone.

         We DIRECT the Clerk to send a copy of this order, by first-class mail, to Robert

Thomas, TDCJ No. 01923831, Bradshaw State Jail, Post Office Box 9000, Henderson, Texas

75653.

                                                       /s/   LANA MYERS
                                                             JUSTICE